Citation Nr: 0710830	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  04-16 678A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for sinusitis with headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from February 1999 to 
February 2003.
 
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In December 2005, the Board remanded the claim for additional 
development.  Jurisdiction over the veteran's C-file has been 
transferred to the RO in Seattle, Washington.

In March 2006, the veteran was afforded a hearing at the RO 
in Seattle before the undersigned Veterans Law Judge 
rendering the determination in this claim.  See 38 U.S.C.A. § 
7102(b) (West 2002).  


FINDING OF FACT

The veteran's sinusitis with headaches is productive of 
headaches, congestion, purulent discharge, and sinus 
infection, but not three or more incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for sinusitis with headaches have not been met.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 4.7, 4.97, Diagnostic Code 6513 
(2006).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Initial Evaluation

The veteran asserts that a higher initial evaluation is 
warranted for his service-connected sinusitis with headaches.  
In  June 2003, he stated that he had bouts of sinusitis, on 
average every two to three months lasting up to three weeks.  
At his hearing in March 2006, he stated that he had five to 
six incapacitating episodes of sinusitis per year that last 
from two to four weeks, to include losing one to two weeks of 
work per year, as well as about three non-incapacitating 
episodes.  He states that he takes at least three medications 
for control of his symptoms, and that he usually takes 
antibiotics during his incapacitating episodes.  He also 
asserts that he uses an inhaler on a daily basis.  He states 
that his sinusitis is accompanied by severe headaches, nasal 
pressure, crusting of the upper nasal passages, coughing, 
discolored mucus, and severe pain.  Finally, the veteran 
testified that he has never been told that he should go on 
bed rest due to his symptoms.  See transcript of veteran's 
hearing, held in March 2006.   He said that he usually worked 
through the episodes or went to school.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

The RO has evaluated the veteran's sinusitis with headaches 
under 38 C.F.R. § 4.97, Diagnostic Code 6513, which is 
evaluated by application of the General Rating Formula for 
Sinusitis (General Formula).  Under these guidelines, a 10 
percent 




disability rating is awarded for sinusitis manifested by one 
or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or by three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent rating is 
assigned when a veteran has either three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or has more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A note to the General Rating Formula 
defines an "incapacitating episode" of sinusitis as one that 
requires bed rest and treatment by physician. 

The Board notes that the RO determined that the veteran's 
headaches were a symptom of his service-connected sinusitis, 
and that they are evaluated as part of that disability in 
accordance with Diagnostic Code 6513 and the General Rating 
Formula for sinusitis, which specifically incorporates 
headaches.  See 38 C.F.R. § 4.97, Diagnostic Code 6513.  The 
veteran has not been diagnosed as having a chronic headache 
disorder, separate and apart from his service-connected 
sinusitis.  

In addition, the Board notes that service connection is 
currently in effect for disorders that include allergic 
rhinitis, evaluated as 10 percent disabling under 38 C.F.R. 
§ 4.97, Diagnostic Code 6522 (2006).  See RO rating decision, 
dated in October 2004.  The veteran has therefore been 
awarded separate compensation for the symptoms of his 
allergic rhinitis.  The evaluation of the same disability 
under various diagnoses, known as pyramiding, is to be 
avoided.  38 C.F.R. § 4.14 (2006).  In this case, the Board 
has determined that, with reference to the criteria set forth 
in DCs 6513 and 6522, the medical evidence provides a 
sufficient basis to dissociate the symptoms of the veteran's 
allergic rhinitis from the symptoms of his sinusitis.  See 38 
C.F.R. § 4.97, Diagnostic Code (DC) 6522 (providing that a 10 
percent rating is warranted where there are no polyps, but 
there is greater than 50-percent obstruction of the nasal 
passages on both sides or complete obstruction on one side, 
and that a 30 percent disability evaluation is for 
application where the evidence demonstrates polyps); see also 
Mittleider v. West, 11 Vet. App. 181 (1998) (when it 



is not possible to separate the effects of a service-
connected condition from a nonservice-connected condition, 38 
C.F.R. § 3.102 requires that reasonable doubt on any issue be 
resolved in the veteran's favor, and that such signs and 
symptoms be attributed to the service- connected condition).  

The medical evidence consists of VA progress notes, dated 
between 2003 and 2006, and a VA examination report, dated in 
May 2004.  The VA progress notes show that the veteran 
received treatment for complaints that included headaches, 
cough, head congestion, purulent discharge, and sinus 
infection.  His medications included Flonase, Septra, 
Pseudophedrine, and Bactrim.  The assessments included 
sinusitis, allergic rhinitis, URI (upper respiratory 
infection), and bronchitis.  Treatment for sinusitis was 
provided on September 8, 2003; February 3, 2004; July 29, 
2004; November 10, 2004; January 12, 2005; March 21, 2005; 
April 5, 2005; August 1, 2005; October 10, 2005; and December 
14, 2005. 

In November 2004, the veteran reported having four to six 
sinus infections per year. In January 2005, he again reported 
four to six bouts of sinus infections per year, though he was 
diagnosed as having allergic rhinitis at that time.  In March 
2005, he was again diagnosed as having allergic rhinitis, and 
there was no chronic sinus disease.  The sinuses were 99 
percent clear. 

The May 2004 VA examination report shows that the veteran 
complained of symptoms that included allergies, nasal 
congestion, a runny nose, difficulty breathing through his 
nose, and sneezing with hay fever.  He reported using 
Claritin and Flonase.  On examination, the nose had no 
deformity.  The nares were patent.  The left nostril was 95 
percent occluded from hypertrophic inferior turbinate, and 
the right nostril had no obstruction.  There was serous 
mucous exudate in both nostrils.  The relevant diagnosis was 
allergic rhinitis with severe hypertrophic inferior turbinate 
of the left nostril.  An accompanying X-ray report for the 
sinuses notes that no gross abnormality was seen.  

The Board has determined that the claim must be denied.  The 
VA progress notes do not show that the veteran's sinusitis is 
productive of any incapacitating episodes of sinusitis 
requiring prolonged antibiotic treatment.  The veteran 
himself has stated that he has never been prescribed bed rest 
and usually works though the episodes.  Furthermore, the VA 
progress notes do not show that he has had more than six non-
incapacitating episodes per year, and the veteran has 
reported having only four to six sinus infections per year.  
In this regard, some of the progress notes show that although 
the veteran complained of nasal symptoms, he was in fact 
assessed with allergic rhinitis, or disorders other than 
sinusitis.  See e.g., VA progress notes, dated in August 2005 
("sinus tenderness" and allergic rhinitis); March 2006 
(bronchitis and URI); April 2006 (chest pain and cough).  

In reaching this decision, the Board has interpreted the 
findings broadly to afford the veteran the benefit of the 
doubt.  Nevertheless, the Board finds that the VA progress 
notes cannot reasonably be read to show that the veteran has 
had more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  As noted above, this evidence shows 
non-incapacitating episodes in September 2003, February 2004, 
July 2004, November 2004, January 2005, March 2005, April of 
2005, August 2005, October 2005, and December 2005.  
Accordingly, the Board finds that the evidence does not show 
that the criteria for a rating in excess of 10 percent under 
DC 6513 have been met, that the preponderance of the evidence 
is against the claim, and that the claim must be denied.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, and the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.




Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  In this case, in January 2005 the RO sent the 
veteran a notice letter (hereinafter "VCAA notification 
letter") that informed him of the type of information and 
evidence necessary to support his claim.  The RO's letter 
informed the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA and contained a specific request for the veteran to 
provide additional evidence in support of his claim.  He was 
asked to identify all relevant evidence that he desired VA to 
attempt to obtain.  

The VCAA letter was mailed to the appellant after the initial 
RO adjudication of his claim.  However, any defect with 
respect to the timing of the VCAA notice in this case was 
nonprejudicial.  There is no indication that the outcomes of 
the claim has been affected, as all evidence received has 
been considered by the RO.  The veteran has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claim, as he has been afforded the 
opportunity to submit additional argument and evidence, which 
he has done, and he addressed the issues at a hearing before 
the Board in March 2006.  For these reasons, the timing of 
the VCAA notice was not prejudicial.  Mayfield v. Nicholson, 
444 F.3d 1328 (2006).  




During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.

The Court, in Dingess, also stated the following:

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service connection 
claim has been more than substantiated, 
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice was 
intended to serve has been fulfilled.

Id. at 491.

Furthermore, the Court stated that once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's decision does not trigger 
additional § 5103(a) notice.  Id. at 493.  While the veteran 
has not claimed that VA has not complied with the notice 
requirements of the VCAA, § 5103(a) and § 3.159(b)(1) are no 
longer applicable in the instant case.  Service connection 
was 



granted in April 2003, a disability rating was assigned, and 
an effective date was established.  Therefore the veteran's 
claim was substantiated as of April 2003.  Any error in 
failing to provide §5103(a) notice could not be prejudicial 
to the veteran because the purpose of §5103(a) notice is to 
provide notice of what is required for the veteran to 
substantiate his claim, and here, his claim has been 
substantiated.  See 
Id. (holding that the Board does not commit prejudicial error 
in concluding that a VCAA-notice letter complied with § 
5103(a) and § 3.159(b), where a claim for service connection 
has been substantiated, because such notice is not required).

The Court also found that once a claim for service connection 
is substantiated VA's statutory duties are specified under § 
5104 and § 7105, and applicable regulatory duties are found 
at 38 C.F.R. § 3.103.  Id.

VA satisfied these duties by issuance of complying rating 
decision in April 2003, the April 2004 statement of the case, 
and the July 2004, May 2005, and April 2006 supplemental 
statements of the case.  The veteran was afforded a hearing 
in March 2006.  Further, the record also shows that the 
veteran has actual knowledge of the evidence necessary to 
substantiate a claim for a higher rating, based upon his 
arguments those presented by his representative.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO has 
obtained the veteran's service medical records, and VA 
medical reports.  The veteran has been afforded an 
examination for the disability in issue.  The Board therefore 
finds that a decision on the merits at this time does not 
violate the VCAA, nor prejudice the appellant under Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could 


be no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).


ORDER

A rating in excess of 10 percent for sinusitis with headaches 
is denied. 


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


